Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated June 12, 2011, relating to the financial statements which appears inD. Medical Industries Ltd's Annual Report on Form 20-F for the year ended December 31,2010. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Kesselman & Kesselman Haifa, Israel Kesselman & Kesselman September 1, 2011 Certified Public Accountants (lsr.) A member firm of PricewaterhouseCoopers International Limited
